United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2775
                                    ___________

Mark E. Eiler,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
City of Kandiyohi, Minnesota,            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 29, 2010
                                 Filed: April 1, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      Mark E. Eiler appeals the district court’s1 adverse grant of summary judgment
and denial of preliminary injunctive relief in his 42 U.S.C. § 1983 suit, alleging that
the City of Kandiyohi (City) violated substantive due process and the Fifth
Amendment’s Just Compensation Clause in purchasing land and an apartment
building from him. For the following reasons, we affirm the district court’s judgment.



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
      Initially, we conclude that the district court did not abuse its discretion in
finding that the summary judgment motion was ripe for adjudication, because Eiler
did not make the requisite showing under Federal Rule of Civil Procedure 56(f). See
Roark v. City of Hazen, 189 F.3d 758, 762 (8th Cir. 1999).

       We also conclude that the grant of summary judgment was proper. See Johnson
v. City of Shorewood, 360 F.3d 810, 817 (8th Cir. 2004) (de novo review). The court
lacked jurisdiction over the Fifth Amendment claims, because Eiler failed to show that
he had exhausted state remedies, see Williamson County Reg’l Planning Comm’n v.
Hamilton Bank of Johnson City, 473 U.S. 172, 195 (1985) (property owner may not
bring federal claim for violation of Just Compensation Clause until available state
procedure for seeking just compensation is exhausted and compensation has been
denied); Koscielski v. City of Minneapolis, 435 F.3d 898, 903-04 (8th Cir. 2006)
(failure to follow state procedure on taking claim, or to have state court rule on such
claim, makes claim not ripe for federal review); and the Fourteenth Amendment
substantive due process claim fails for lack of evidence that the City behaved
irrationally, see Creason v. City of Washington, 435 F.3d 820, 824 (8th Cir. 2006).
We also find that the court did not abuse its discretion in denying leave to join a new
plaintiff and to add new claims, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497
(8th Cir. 2008); or in denying a preliminary injunction, see Safety-Kleen Sys., Inc. v.
Hennkens, 301 F.3d 931, 935 (8th Cir. 2002).

       Accordingly, we affirm the district court’s judgment, but we modify the
dismissal of Eiler’s Fifth Amendment claims to be without prejudice. We also grant
the City’s motion to strike documents that Eiler offers for the first time on appeal.
                        ______________________________




                                         -2-